DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/704,139, Drinking Receptacle Holder, filed on December 5, 2019.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "100" in Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-9 are objected to because of the following informalities:  in claims 2-9 in line 1, "A drinking receptacle" should be changed to --The drinking receptacle--; in claim 2, line 2, "a drinking" should be changed to --the drinking-- (note the original recitation of the term "a drinking receptacle" is cited in line 2 of claim 1); in claim 3, line 2, "a drinking" should be changed to --the drinking--; and in claim 7, line 7, "a drinking" should be changed to --the drinking--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations of a drinking receptacle holder comprising a holding portion and a base portion configured such that a drinking receptacle can be received within an aperture, wherein the base portion is configured to be pushed away from the holding portion by the drinking receptacle as the drinking receptacle is moved through the aperture, wherein the holding portion comprises a cam plate defining a channel and one or more members configured to move into the channel as the base portion moves away from the holding portion, and the cam plate is configured to abut against the members in order to move the members into the channel, thereby reducing the size of the aperture, included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 7,121,517 to Oana is directed to a cup holder assembly including a receptacle, a base defining a recess and a partial ring supported by the receptacle and slides in a channel.  U.S. Patent No. 6,758,452 to Salenbauch et al. is directed to a support for a drink holder having an opening and is used in vehicles.  U.S. Patent No. 5,628,486 to Rossman et al. is directed to a container holder assembly for holding beverage containers in a vehicle having a housing, a supporting shelf, and supporting arms.  U.S. Patent No. 5,072,989 to Spykerman et al. is directed to a container holder for a vehicle, having a housing, upper section, lower section, and pivot arms.  U.S. Patent No. 5,054,733 to Shields is directed to an adjustable support device having an upper ring member with arcuate openings for receiving gripping members.  U.S. Patent Application Publication No. 2016/0304019 to Dargavell et al. is directed to a device for holing a container, having a central opening, an actuator mechanism having retaining mechanisms and a receptacle. U.S. Patent Application Publication No. 2006/0065802 to Harada is directed to a cup holder capable of being moved from a housed position to a pulled-out position, including a holder, arm and bottom support members.  U.S. Patent Application Publication No. 2005/0269919 to Sambommatsu et al. is directed to a drawer device including a case, and a drawer member for supporting a container.  U.S. Patent Application Publication No. 2004/0016859 to Nishizawa is directed to a cup holder device including an attachment base, a holder main member, and a holder arm.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  September 17, 2021